Citation Nr: 0615659	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1973, February 1978 to September 1982, and from 
March 1983 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO by which the RO 
denied the veteran's claim of service connection for 
bilateral hearing loss.  

The Board notes that it has split the issue of entitlement to 
service connection for bilateral hearing loss that was 
certified on appeal into two issues, namely service 
connection for right ear hearing loss and service connection 
for left ear hearing loss.  The Board has done so because 
service connection for right ear hearing loss can be granted 
based on the evidence now of record.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The available evidence is in relative equipoise as to whether 
the veteran's right ear hearing loss is related to his active 
duty service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his right ear hearing loss was incurred in active duty 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

The Board will not engage in a detailed discussion of VA's 
compliance with VCAA because given the favorable action taken 
herein below, the Board concludes that VA has substantially 
fulfilled any notice and assistance duties under VCAA and 
that any defect in this regard must be considered to 
harmless.  

There is only one area in which prejudice to the veteran may 
be found.  The United States Court of Appeals for Veterans 
Claims (Court) has recently held that the notice requirements 
of VCAA apply generally to the following five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  Specifically, the veteran has not 
been apprised of the contents of elements (4) and (5), 
namely, degree of disability and effective date.  As stated 
above, this deficiency is harmless because the veteran will 
have ample opportunity to appeal the disability rating or 
effective date assigned.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby).  Furthermore, the Board emphasizes 
that the veteran would indeed be prejudiced by a remand to 
the RO for corrective notice under Dingess/Hartman because 
such remand would delay the receipt of any benefits to which 
he may be entitled for his right ear hearing loss.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Subsequent manifestations of chronic 
disease shown in service are service connected unless clearly 
attributable to intercurrent causes.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, and the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In November 1983 service medical records reflect right ear 
hearing loss within the meaning of 38 C.F.R. § 3.385.  At 
that time, right ear hearing was assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
35
40

Sensorineural hearing loss is a chronic disability by 
definition.  38 C.F.R. § 3.309(a) (2005) (other organic 
diseases of the nervous system).  In October 1984, the 
veteran voiced complaints of hearing loss.

A subsequent audiogram was conducted in January 1987, shortly 
before the veteran's separation from service.  The January 
1987 audiogram does not reflect hearing loss within the 
meaning of 38 C.F.R. § 3.385.  At that time, right ear 
hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
25

On October 2000 VA audiologic examination, the veteran 
complained of bilateral hearing loss since service and that 
he was exposed to aircraft engine noise during service.  
Indeed, the Board notes that the DD Form 214 covering the 
veteran's final period of active duty service reflects that 
he served in the Air Force as an airframe repair technician.  
After service, the veteran reported exposure to aircraft 
engine noise with hearing protection.  On examination, 
audiologic test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
65
60
60

The examiner opined that because normal auditory thresholds 
were present on separation, the veteran's current right ear 
hearing loss did not result from acoustic trauma in service.

The Board notes that a July 1988 Trans World Airlines (TWA) 
audiogram revealed the following results regarding the right 
ear:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
40

The Board observes that the October 2003 VA examiner did not 
review the TWA audiogram results.

Analysis

Hearing loss within the meaning of VA regulations was evident 
in November 1983 but not in January 1987.  38 C.F.R. § 3.385.  
Based on this evidence, the VA audiologic examiner opined, in 
pertinent part, that the veteran's current right ear hearing 
loss was unrelated to service.

However, right ear hearing loss is a chronic disability.  
Since it was shown in service it is service connected unless 
clearly attributable to intercurrent causes.  The evidence 
does not clearly attribute right ear hearing loss to 
intercurrent causes.  In considering the evidence in its 
totality and in according the veteran the benefit of the 
doubt, the Board concludes that service connection for right 
ear hearing loss is in fact warranted.  Id.; 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

At the outset, the Board extends apologies to the veteran for 
the delay that this remand will necessarily entail.  However, 
the Board cannot grant the veteran's claim of entitlement to 
left ear hearing loss based on the record as it currently 
stands.  The Board emphasizes that it is making every effort 
to comply with assistance and notification requirements as 
set forth under the governing law and regulations and as 
interpreted by the Court, so as to afford the veteran every 
opportunity to prevail.

The Board notes that service medical records from the 
veteran's first period of service, namely December 1971 to 
April 1973, are not present in the claims file.  The RO, 
therefore, must request these records and associate them with 
the claims file.  If they are unavailable, the RO should 
document its efforts to locate these service medical records.

Next, the Board observes that the veteran has submitted 
audiogram results conducted by his former employer, TWA.  
Neither the RO nor the October 2003 VA audiologic examiner 
have considered this evidence in denying service connection 
for left ear hearing loss.  The RO, therefore, must schedule 
another VA audiologic examination.  The examiner must assess 
the extent of the veteran's left ear hearing loss and opine 
regarding its etiology.  In doing so, the examiner must 
review the entire claims file to include TWA audiogram 
results and the veteran's in-service complaints of hearing 
loss in October 1984.

The Board observes that there appear to be outstanding VA 
medical treatment records that have not been associated with 
the claims file.  The Board, however, concludes that these 
records, to the extent that they are missing, need not be 
obtained in connection with the issue on appeal.  In his 
December 2002 notice of disagreement, the veteran asserted 
that he did not receive treatment for hearing loss at the 
Seattle, San Antonio, and Kansas City VA Medical Centers.  
Thus, records from these VA medical facilities would not 
likely be relevant to the veteran's claim, and VA is not 
required to take action or provide assistance when such 
action or assistance would serve no useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Finally, under recent precedent, the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date regarding his claim of 
service connection for left ear hearing loss.  See 
Dingess/Hartman v. Nicholson, supra.  Consequently, 
corrective VCAA notice must be sent to the veteran.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim of 
service connection for left ear hearing 
loss on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  The RO must request service medical 
records from the veteran's first period 
of service, December 1971 to April 
1973.  If the RO finds that these 
records are unavailable, the RO should 
document its efforts to obtain these 
records.

3.  The RO must schedule a VA 
audiologic examination for an 
assessment of the veteran's left ear 
hearing loss and an opinion regarding 
its etiology.  In doing so, the 
examiner must review the entire claims 
file to include TWA audiogram results 
and the veteran's complaints of hearing 
loss in October 1984.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination 
report should indicate that the claims 
file was reviewed.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO 
should readjudicate the claim in light 
of all the evidence of record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
It must contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


